DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s amendments filed on 01/04/2021. Claims 1, 3, 8-11, 13-15, and 17-20 have been amended. Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 16/036317, on 09/18/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claims 3 and 13 recite the phrase ‘the first request is formatted in an International Organization for Standardization (ISO) 8583 message format, the method further comprising: obtaining the reference number from the first request based on the 
	Examiner, for the sake of compact prosecution, will consider the ISO 8583 message format to represent a standard message format. Further, the reference number based on the message format will be considered as any form of reference to the message.

Claims 3, 4, 7, 8, 13, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 3 recites ‘authorization to complete the transaction’,  claim 4 recites ‘initiating the transaction’, claim 7 recites ‘a participant to the authorization’, ‘first issuer is participating in the authorization’, ‘the first server initiates the authorization’, and ‘ first issuer is participating in the authorization’, claim 8 recites ‘second issuer is a participant to the authorization’ , the second issuer is participating in the authorization’, first server completes the authorization’, and second issuer is participating in the authorization’, claim 13 recites ‘authorization to complete the transaction’, claim 14 recites ‘initiating the authorization’, claim 17 recites ‘first transaction card is a participant in the authorization’, ‘first issuer is participating in the authorization’, ‘the first server initiates the authorization’, and ‘the first issuer is participating in the 
	One of ordinary skill in the art would be unsure if the recited authorization is the pre-authorization, the transaction authorization or something else. The lack of antecedent basis as well as the lack of clarity for the ‘authorization’ causes the claim to become indefinite.
	Examiner, for the sake of compact prosecution, will consider the ‘authorization’ to mean authorizing the transaction in context of the specific recited step.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 are directed to a method, claims 11-19 are directed to a system and claim 20 is directed to a system. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed: Claim 1 recites: A transaction authorization method comprising: 
	receiving, by a first server, a first request from a second server to initiate a pre-authorization for a transaction at a first time instance based on a first transaction card, the first request comprising transaction details that includes a reference number that identifies the transaction and a first card number of the first transaction card, wherein 
	a first set of parameters is associated with the first transaction card;
	receiving, by the first server, a second request to complete the authorization for the transaction at a second time instance based on a second transaction card different than the first transaction card, 
	the second request comprising the reference number that identifies the transaction and a second card number of the second transaction card, wherein 
	a second set of parameters is associated with the second transaction card;
	obtaining, by the first server, the transaction details associated with the reference number:
	determining, by the first server, that the second card number of the second request is different than the first card number from the transaction details:
	responsive to determining that the second card number is different than the first card number, 
	comparing, by the first server, at least a first parameter from among the first set of parameters and at least a second parameter from among the second set of parameters, 
	the first parameter comprising first account identity verification information and the second parameter comprising second account identity verification information;
	determining, by the first server, whether to authorize the transaction based on the comparing whether the first parameter matches the second parameter: and
transmitting, by the first server, a response message indicating whether the transaction is authorized.
The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by certain methods of organizing human activity. Other than reciting generic computer hardware in the limitations and a series of “servers” that are simply devices that are configured to store instructions and data, nothing in the claim element differentiates the limitation from processes that a group of individuals can perform. For example, the disclosure establishes the context of an individual storing account related information (in the form of a plurality of cards) with a bank (disclosure [0033-0034]). When the individual wants to conduct a transaction using the account, the bank compares the information with what it has stored on file in the event that a first card cannot be used. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the initiating, ‘authorizing, receiving, and initiating’ aspects of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior including social interactions and following instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows an individual or entity to store card information and conduct a later transaction by comparing the stored data. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.
Independent Claim 11 further recites ‘memory’ and ‘processors’ at a high level which are nothing more than computer components used to automate the abstract ideas. Independent claim 20 recites similar features in system form and therefore are rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. processor, memory, and server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method), a claim 11 (system) and claim 20 (system) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 11 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘‘authorizing, receiving, and initiating’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the terms ‘server’ could be interpreted as a computer or computer program which manages access to a centralized resource or service in a network.  Mere instructions to apply an exception using a generic computer component cannot provide an 

Dependent claim analysis:
Dependent claims 2 and 12 further recite “the first set of parameters include at least one of a permanent account number, a name, and a date-of-birth of a cardholder of the first transaction card.” This limitation merely describes the composition of data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 12 are patent ineligible.
Dependent claims 3 and 13 further recite “the first request is formatted in an International Organization for Standardization (ISO) 8583 message format, the method further comprising: obtaining the reference number from the first request based on the ISO 8583 message format; storing, responsive to the first request, a pre-authorization flag associated with the reference number; and initiating, based on the pre-authorization flag and the second request, authorization to complete the transaction identified by the reference number.” This limitation merely describes the composition of data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 13 are patent ineligible.
Dependent claims 4 and 14 further recite “reserving by the first server, an amount associated with the transaction from an account that is linked to the first transaction card, when the first server receives the first request for initiating the authorization.” The term “server” is described at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to manage access to a centralized resource or service in a network. 
Dependent claims 5 and 15 further recite “rejecting by the first server, the transaction based on a mismatch between the first set of parameters and the second set of parameters.” This limitation merely describes instructions based on comparing and using a server to automate the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 15 are patent ineligible.
Dependent claims 6 and 16 further recite “an amount associated with the transaction is captured from an account that is linked to the second transaction card, when the first server authorizes the transaction” This limitation merely describes the composition of data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 16 are patent ineligible.
Dependent claims 7 and 17 further recite “transmitting by the first server, a message to a first issuer associated with the first transaction card to determine whether the first issuer is a participant to the authorization; 
receiving by the first server, from the first issuer, a response message indicating a participation status of the first issuer; and 
determining by the first server, whether the first issuer is participating in the authorization based on the response message indicating the participation status of the first issuer, wherein 

Dependent claims 8 and 18 further recite “transmitting by the first server, a message to a second issuer associated with the second transaction card to determine whether the second issuer is a participant to the authorization; 
receiving by the first server, from the second issuer, a response message indicating a participation status of the second issuer; and 
determining by the first server, whether the second issuer is participating in the authorization based on the participation status of the second issuer, wherein 
the first server completes the authorization based on the second request when the second issuer is participating in the authorization.” This limitation merely describes a series of steps and instructions used to carry out the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 18 are patent ineligible.
Dependent claims 9 and 19 further recite “a first card type is associated with the first transaction card, the first card type indicating a payment network that mediates payments, the method further comprising: comparing the first card type with a second card type associated with the second transaction card to ensure that both the first transaction card and the second transaction card use the same payment network as one another.” This limitation merely describes instructions and the composition of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new 

Dependent claim 10 further recites “the first request includes a first terminal identification number that identifies a terminal device at which the first request was initiated and the second request includes a second terminal identification number that identifies a terminal device at which the second request was initiated, the method further comprising: 
comparing the first terminal identification number with the second terminal identification number to ensure that both the first request and the second request was initiated at the same terminal device” This limitation merely describes instructions and composition of data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible. 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Persaud, et al (US20120330837) “Persaud” and further in view of Clark (US5490251).

Regarding claim 1, Persaud teaches: A transaction authorization method comprising: 
	receiving, by a first server (e.g., first issuing computer 126 through the first server computer 128 of the payment processing network 124), a first request (e.g., authorization request message) from a second server (e.g., second client computer 112) to initiate a pre-authorization (i.e., predetermined amount) for a transaction at a first time instance (initiated account hold) based on a first transaction card (e.g., first account), (Fig. 1, [0012] One embodiment of the invention is directed to a method comprising receiving, by a server computer, an authorization request message wherein the authorization request message 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the payment processing network embodies multiple devices routing at least, 
	the first request comprising transaction details that includes [transaction details contained in the settlement file] that identifies the transaction and a first card number of the first transaction card, wherein a first set of parameters is associated with the first transaction card; (Fig. 1, [0012] The method may further comprise receiving a settlement file comprising transaction details for the transaction, and initiating, by a computer, the transfer of funds from a first account of a primary user to the payee. [0045] “Settlement File”, [0061] In embodiments, the first payment device 108 and the second payment device 116 comprise a first account identifier 108(A), and a second account identifier 116(A), respectively. In embodiments of the invention, an authorization request message may include, among other data, a Primary Account Number (PAN) and expiration date associated with a payment device (e.g. credit/debit card) of the user…(i.e., parameters).
	Examiner notes that the phrase “the first request comprising transaction details that includes a reference number that identifies the transaction and a first card number of the first transaction card, wherein a first set of parameters is associated with the first transaction card” is non-functional descriptive material as it only describes, at least in part, what the request comprises, however, what the request comprises is not used to perform any of the recited method steps (i.e. the receiving step).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
	receiving, by the first server, a second request (e.g., second message) to complete the transaction (e.g., settlement message) at a second time instance based on a second transaction card (e.g., secondary account) different than the first transaction card ([0236] The payment processing network may parse the settlement file and determine that the transaction involved a secondary account linked to a primary account. The payment processing network can further determine that the primary user only granted $10 of the open-to-buy limit of the primary account to the secondary account. In this case, the payment processing network may recognize that the clearing and settlement process may need to be separated into two separate clearing and settlement messages: one against the primary account and one against the secondary account. The payment processing network would transmit the settlement to the issuer by sending a first clearing message to the issuer for $10 of monetary funds to be pulled from the first account and a second clearing message for $10 of monetary funds to be pulled from the second account. The issuer computer would debit $10 from the primary account and $10 from the secondary account. The debited funds would then be transmitted through the payment processing network to the acquirer computer associated with the merchant, and the debited funds would be credited to the merchant's account with the acquirer computer).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the amount of funds placed by the primary account holder to the card of the secondary account holder would be used for transactions to the amount and purpose specified by the primary account holder. This would include multiple purchases not exceeding the open-to-buy limit. Further, the secondary account holder can add a second amount from a second time instance to add to the open-to-buy limit on the secondary card (i.e. the card of the second account holder).
	the second request comprising the [transaction details contained in the settlement file] that identifies the transaction and a second card number of the second transaction card, wherein (Fig. 1, Fig. 6, Fig. 14, [0178] In step 1405, the merchant provides the settlement file containing transaction details to the acquirer. The settlement file may contain a reconciliation file containing all the transaction details for transactions conducted 
	Examiner notes that the phrase “the second request comprising the reference number that identifies the transaction and a second card number of the second transaction card” is non-functional descriptive material as it only describes, at least in part, what the request comprises, however, what the request comprises is not used to perform any of the recited method steps (i.e. the receiving step).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
	a second set of parameters is associated with the second transaction card; ([0072] a second account identifier 116(A).
	obtaining (e.g. parsing out), by the first server, the transaction details associated with the [transaction details contained in the settlement file]; ([0133] In step 815, the payment processing network 124 parses the settlement file. The payment processing network 124 evaluates the contents of the settlement file and determines the 
	determining (i.e., identify the linked card), by the first server (e.g., first issuer computer of the payment processing network), that the second card number of the second request is different than the first card number from the transaction details; (Fig. 1, Fig. 11, and Fig. 14, [0188] In step 1435, the settlement file is sent to the first issuer for statementing. As the funds were previously deducted from the primary account, clearing and settlement is not required. However, the settlement file is sent to the first issuer computer 1126 so that the transactions can be recorded on the primary account statement. The recordation includes the secondary account number (in order to identify the linked card that performed the transaction) and the original transaction data that was stored when the transaction was authorized against the linked secondary account.
	responsive to determining (i.e. parses and evaluates) that the second card number is different than the first card number comparing (i.e. parses and evaluates), by the first server, at least a first parameter from among the first set of parameters and at least a second parameter from among the second set of parameters, (Fig. 6, Fig. 8, [0188] However, the settlement file is sent to the first issuer computer 1126 so that the transactions can be recorded on the primary account statement. The recordation includes the secondary account number (in order to identify the linked card that performed the transaction) and the original transaction data that was stored when the transaction was authorized against the linked secondary account. [0133] In step 815, the payment processing network 124 parses the settlement file. The payment processing network 124 evaluates the contents of the 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the first server (i.e. first issuer computer 126 of the payment processing network) may send data to the server computer 124 to parse the settlement file for sets of parameters (to include at least account numbers, card numbers and transaction data) for each account involved in the transaction and stored in the primary account statement.
	the first parameter comprising first account identity verification information and the second parameter comprising second account identity verification information; (Fig. 6-10, [0016] Another embodiment of the invention is directed to a method comprising receiving configuration data linking a first account comprising a first identifier and a second account comprising a second identifier, where the first account is associated with a first issuer and the second account is associated with a second issuer. The method further comprises receiving an authorization request message comprising a second account identifier and transmitting the second account identifier to a second issuer. An authorization response message is received from the second issuer and send to the payee. The method further comprises receiving a settlement file from the payee or an acquirer associated with the payee, parsing the settlement file, and providing settlement information in the settlement file to a first issuer computer associated with the first issuer).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the first server (i.e. first issuer computer 126 of the payment processing 
	determining, by the first server, whether to authorize the transaction based on whether the first parameter matches the second parameter; and ([0038] In embodiments of the invention, an authorization request message may include, among other data, a Primary Account Number (PAN) and expiration date associated with a payment device (e.g. credit/debit card) of the user, amount of the transaction (which may be any type and form of a medium of exchange such a money or points), and identification of a merchant (e.g. merchant ID). Typically, an authorization request message is generated by a server computer at a merchant computer (if the transaction is an e-commerce transaction or card-not-present transaction) or a Point of Sale (POS) device (if the transaction is a brick and mortar type transaction or card-present transaction) and is sent to an issuer computer via a payment processing network and an acquirer computer.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the first server (i.e. first issuer computer 126 of the payment processing network) receives the transaction data and parses the information to determine if the card information matches what is on file (ex. Name, address, zip code, balance, etc.).
	transmitting, by the first server, a response message indicating whether the transaction is authorized ([0039] The term "authorization response message" may include a message sent as part of an authorization process for a financial transaction. It may be a message that is sent from an issuer to a merchant, in response to an authorization request message, either approving or rejecting an authorization request for a transaction. An authorization response message may comply with ISO 8583, which is a standard for systems that exchange electronic transactions made by users using payment devices. An authorization request message according to other embodiments may comply with other suitable standards. Typically, an 

Regarding Claim 11, Persaud teaches (additionally to claim 1): A transaction authorization system comprising: a first server comprising: a memory configured to store information pertaining to a plurality of transactions; a processor that communicates with the memory (Fig. 2, Fig. 3, and [0065] The first payment device 108 may be in any suitable form. For example, suitable first payment devices can be hand-held and compact so that it can fit into a user's wallet and/or pocket (e.g., pocket-sized). The first payment device 108 can include a processor, and memory, input devices, and output devices, operatively coupled to the processor).

Regarding Claim 20, Persaud teaches (additionally to claim 1): A transaction authorization system comprising: a payment network server comprising: a memory configured to store information pertaining to a plurality of transactions; an authorization management processor that communicates with the memory, wherein the authorization management processor (Fig. 1, Fig. 2, Fig. 3, payment processing network 124, Account configuration server computer 128, [0243] The interconnection via system bus 1700 allows the central processor 1706 to communicate with each subsystem and to control the execution of instructions from system memory 1704 or the fixed disk 1718, as well as the exchange of information between subsystems. The system memory 1704 and/or the fixed disk 1718 may embody a computer readable medium).

Persaud does not explicitly teach ‘a reference number’ however, Clark, from a same or analogous art, teaches at least ‘reference number’:	
	the first request comprising transaction details that includes a reference number that identifies the transaction and a first card number of the first transaction card, wherein a first set of parameters is associated with the first transaction card (Fig. 4, Column 2, Lines 1-5: Of particular interest to the present invention, an authorization transaction typically seeks approval from the host computer for the extension of credit as in credit card sales. An authorization may be performed alone or in conjunction with other transactions such as sales. Transactions which require authorization from the host or which communicate with the host while the transaction is performed, are referred to as on-line transactions. Column 4, Lines 53-58: processing of primitives for communicating with the data link layer (a primitive specifies the function to be performed and is used to pass data and control information), administration of timers and logical entities (e.g., call-references which are used to identify the call or request at the local user-network interface) used in call control procedures, administration of access resources including B channels and packet-layer logical channels, and checking to ensure that services provided are consistent with user requirements (e.g., compatibility, addresses, service indicators).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that with the communication technology at the time of Clark, call-references (reference number) were used to identify calls made to conduct credit card transactions using available communication methods. These calls identified by the above referenced procedure included the details of the transaction and card information.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transaction data included in the settlement file of Persaud to include the ‘reference number’ of Clark in order to more clearly and explicitly identify the transactions so that the proper processing and accounting can take place. As Clark states: 
(Column 1, Lines 53-55: As a result, a variety of automated systems have been developed which enable a retail merchant to communicate with the company issuing the credit card (or its representative), or a company which will guarantee the personal check or otherwise extend credit, to obtain an immediate indication as to whether or not the credit card or check should be accepted or rejected.



Regarding claim 2, Persaud teaches: The transaction authorization method according to claim 1, wherein 
	the first set of parameters include at least one of a permanent account number, a name, and [other information] of a cardholder of the first transaction card ([0119] In step 710, the merchant generates an authorization request message containing a second account identifier 116(A) contained in the second payment device 116. The authorization request message may be generated by either a web server in the merchant computer 120 or by a merchant access device 118 (e.g. a POS terminal). The authorization request message may be generated in any suitable format. Transactions details may be comprised of, but is not limited to, the following: secondary user name, secondary user billing address, secondary user shipping address, secondary user phone number, second account identifier 116(A) (e.g. second account number, etc.), items purchased, item prices, etc.)

Persaud does not explicitly recite ‘date of birth’, however Clark from a same or analogous art teaches at least ‘date of birth’:
	the first set of parameters include at least one of a permanent account number, a name, and a date-of-birth of a cardholder of the first transaction card (Column 10, Lines 16-25:  Consumer data input device 120 is located at the point-of-sale to a consumer of merchandise or services from a selected merchant. Device 120 may be a keyboard into which a consumer manually enters identification data and the like. Illustratively, such data may include the consumer's account number, date of birth, and form of payment, i.e., credit card type. Device 120 preferably includes a magnetic card reader adapted to read the magnetic 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the parameters included in the transaction data of Persaud to include the ‘date of birth’ of Clark in order to more clearly and explicitly identify the transactions so that the proper processing and accounting can take place. As Clark states: 
(Column 1, Lines 53-55: As a result, a variety of automated systems have been developed which enable a retail merchant to communicate with the company issuing the credit card (or its representative), or a company which will guarantee the personal check or otherwise extend credit, to obtain an immediate indication as to whether or not the credit card or check should be accepted or rejected.

	In regards to claim 12, system claim 12 corresponds generally to method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Persaud teaches: The transaction authorization method according to claim 1, wherein 
	the first request is formatted in an International Organization for Standardization (ISO) 8583 message format, the method further comprising:  
	obtaining (e.g., parsing confirmation data) the [transaction details contained in the settlement file] from the first request (e.g., authorization request message) based on the ISO 8583 message format; ([0017] The method comprises receiving configuration data linking a first account comprising a first identifier and a second account comprising a second identifier, where the first account is associated with a first issuer and the second account is associated with a second issuer. The method further comprises receiving an authorization request message comprising a second account identifier and transmitting the second account identifier to a second issuer. An authorization response message is received from the second 
	storing (in the database), responsive to the first request, a pre-authorization flag (e.g., transaction review module 124 (F) of the server computer 124 (A)) associated with the [transaction details contained in the settlement file]; and ([0076] The transaction review module 124(D) may process transactions that are received by the payment processing network 124. The transaction review module 124(F) can evaluate each received authorization request messages and determine whether the second account identifier 116(A) contained in the authorization request message is contained in the linked accounts database 124(H). Where the second account identifier is contained in the linked accounts database 124(H), the transaction review module 124(D) can determine whether the second payment device 116 has an active link to a primary user account. The transaction review module 124(D) may further evaluate transaction details contained in financial messages in order to route authorization request messages and settlement messages or files to the appropriate issuer computer 126).
	initiating (configured to send), based on the pre-authorization flag (e.g., notification module 124 (E) request for approval of the server computer 124 (A)) and the second request, authorization to complete the transaction identified by the [transaction details contained in the settlement file] ([0077] The notifications module 124(E) may be configured to send notifications and alerts. In embodiments of the claimed invention, when the secondary user 110 conducts a transaction with a linked secondary account or second payment device 116, the notifications module 124(E) may send an alert message to the primary user 102 indicating that the linked secondary account or second payment device 116 has been used. The alert messages can be sent in real-time as the transaction is occurring or can be sent after transaction processing has been completed. The alert message can be in any suitable 
	In regards to claim 13, system claim 13 corresponds generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Persaud teaches: The transaction authorization method according to claim 1, further comprising 
	reserving (e.g., places a hold) by the first server, an amount associated with the transaction from an account that is linked to the first transaction card, when the first server receives the first request for initiating the authorization (Fig. 6, [0114] In step 640, issuer computer 126 places hold on the primary account for the predetermined amount. Once the issuer computer 126 receives the authorization request message, the issuer computer 126 parses the authorization request message for at least the primary account number and secondary account number, the predetermined amount, and the designated hold period).
	In regards to claim 14, system claim 14 corresponds generally to method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.


Regarding claim 5, Persaud teaches: The transaction authorization method according to claim 1, further comprising 
	rejecting (e.g., decline the transaction) by the first server, the transaction based on a mismatch between the first set of parameters and the second set of parameters (Fig. 7, [0123] In step 730, the issuer evaluates the authorization request message. The issuer computer 126 receives the authorization request message requesting authorization to conduct a transaction for a transaction amount using a secondary account of a secondary user 110, where the transaction is being conducted between the secondary user 110 and a payee (e.g. a merchant). The issuer computer 126 may then determine whether the transaction can be authorized. The issuer computer 126 may evaluate the contents of the authorization request message to determine whether the transaction satisfies the conditions and settings established by the primary user 102 with respect to spending restrictions of the granted credit limit of the primary account. For example, the primary user 102 may have specified that the granted credit limit was only valid for transactions for food or gas. If the transaction details in the authorization request message indicate that the transaction was for the purchase of fruits and bread, the issuer computer 126 may approve the transaction. However, if the transaction details in the authorization request message indicate that the transaction was for the purchase of alcoholic beverages, the issuer computer 126 may decline the transaction).
In regards to claim 15, system claim 15 corresponds generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Persaud teaches: The transaction authorization method according to claim 1, wherein 
	an amount associated with the transaction is captured from an account that is linked to the second transaction card, when the first server authorizes the transaction (Fig. 7, [0052] The term "account limit" may refer to the maximum amount of 
In regards to claim 16, system claim 16 corresponds generally to method claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9, Persaud teaches: The transaction authorization method according to claim 1, wherein 
	A first card type is associated with the first transaction card, the first card type indicating a payment network that mediates payment, the method further comprising:
	comparing the first card type (first account identifier 108(A)) with a second card type (second account identifier 116(A)) associated with the second transaction card (second payment device 116) to ensure that both the first transaction card (first payment device 108) and the second transaction card use the same payment network as one another (Fig. 1, Fig. 2, [0061] An exemplary system 100 for transaction processing can be seen in FIG. 1. The system 100 includes a primary user 102, a first client computer 104, a communications medium 106, a first payment device 108, a secondary user 110, a second client computer 112, a communications medium 114, and a second payment device 116. In embodiments, the first payment device 108 and the second payment device 116 comprise a first account identifier 108(A), and a second account identifier 116(A), respectively. Such account identifiers may be stored in computer readable media in the first and second payment devices. The system 100 may also include a merchant access device 118, a merchant computer 120, an acquirer computer 122, a payment processing network 124, an issuer computer 126, and an account configuration server computer 128.

Regarding claim 10, Persaud does not explicitly teach the limitation of: The transaction authorization method according to claim 1, wherein 
the first request includes a first terminal identification number that identifies a terminal device at which the first request was initiated and the second request includes a second terminal identification number that identifies a terminal device at which the second request was initiated the method further comprising: 
	comparing the first terminal identification number with the second terminal identification number to ensure that both the first request and the second request was initiated at the same terminal device ([0064] In a typical transaction, the secondary user 102 may purchase goods or services at a merchant associated with the merchant computer 120 using a second payment device 116. The secondary user 102 may also purchase goods using the second payment device 116 at a merchant access device 118 (e.g. a POS terminal) operatively connected to the merchant computer 120. The transactions details are then sent to the acquirer computer 122. The acquirer computer 122 can communicate with an issuer computer 126 via a payment processing network 124 for additional transaction 
	In regards to claim 19, system claim 19 corresponds generally to method claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Persaud, et al (US20120330837) “Persaud”, Clark (US5490251) and in further view of Yuan (US20100241572).

Regarding claim 7, Persaud teaches: The transaction authorization method according to claim 1, further comprising:
	transmitting by the first server (transaction review module 124 (D) of the payment processing network 124), a message to a first issuer associated with the first transaction card to determine (e.g., evaluate transaction details) whether the first issuer is a participant to the authorization; (Fig. 12, Items 1235 and 1245, [0076] The transaction review module 124(D) may process transactions that are received by the payment processing network 124. The transaction review module 124(F) can evaluate each received authorization request messages and determine whether the second account identifier 116(A) contained in the authorization request message is contained in the linked accounts database 124(H). Where the second account identifier is contained in the linked accounts database 124(H), the transaction review module 124(D) can determine whether the second payment device 116 has an active link to a primary user account. The transaction review module 124(D) 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that by sending the message to the first issuer, the first server is inferring that the first issuer is, at least, a potential participant.  In Fig. 12, the flow clearly shows how the first issuer receives a transaction request and responds. Persaud does not explicitly recite that a ‘response’ message determining participation is sent. It would be obvious to one skilled in the art before the effective filing date of the claimed invention that the communication (including at least ‘messages’) within the payment processing network of Persaud includes implicitly that the first or second issuer are participating in the transaction process.
	Examiner further notes that the limitation which recites “to determine whether the first issuer is a participant to the authorization” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, if the first issuer is a participant to the authorization.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “the first issuer is a participant to the authorization” need not be performed, nor taught by the prior art, if the first issuer is not a participant.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 
	receiving by the first server (routing module 124 (F) of the payment processing network 124), from the first issuer, a [response] message indicating a participation status of the first issuer; and (Fig 12, Items 1245 and 1250, [0039] The term "authorization response message" may include a message sent as part of an authorization process for a financial 
	Examiner notes that the phrase “indicating a participation status of the first issuer” is non-functional descriptive material as it only describes, at least in part, the content of the message, however, the content of the message is not used to perform any of the recited method steps (i.e. receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determining by the first server (routing module 124 (F) of the payment processing network 124), whether the first issuer is participating in the authorization based on the [response] message (routing the response message back from the issuer computer) indicating the participation status of the first issuer, wherein (Fig. 11, [0078] The routing module 124(F) may handle the routing of authorization request messages from the acquirer computer 122 to the issuer computer 126, and routing the authorization response messages back from the issuer computer 126 to the acquirer computer 122. The routing module 124(F) may further handle the routing of clearing and settlement messages or files between the 
	Examiner further notes that the limitation which recites “determining whether the first issuer is a participating in the authorization” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, if the first issuer is a participant to the authorization.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “the first issuer is a participant to the authorization” need not be performed, nor taught by the prior art, if the first issuer is not a participant.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).
	the first server initiates the authorization based on the first request when the first issuer is participating in the authorization ([0078] The routing module 124(F) may handle the routing of authorization request messages from the acquirer computer 122 to the issuer computer 126, and routing the authorization response messages back from the issuer computer 126 to the acquirer computer 122. The routing module 124(F) may further handle the routing of clearing and settlement messages or files between the acquirer computer 122 and the issuer computer 126 related to the clearing and settlement process).

	Persaud nor Clark explicitly teach ‘response’ in the message, however Yuan teaches at least response in the context of message:
	receiving by the first server, from the first issuer, a response message indicating a participation status of the first issuer; and ([0004] The server of the merchant subsystem 112 subsequently sends the information to acquiring subsystem 111. If 
	determining by the first server, whether the first issuer is participating in the authorization based on the response message indicating the participation status for the first issuer, wherein ([0004] When a user uses a bank card to make a payment using the payment of FIG. 1, receiving terminal 113 (e.g., a cash register) first verifies the authenticity of the bank card based on the readability of the bank card. Afterwards, customer terminal of merchant subsystem 112 transmits identity information (which has been entered by the user to present the user identity), the bank card number and other transaction information to a server of merchant subsystem 112. The server of the merchant subsystem 112 subsequently sends the information to acquiring subsystem 111. If acquirer and participating bank are the same, the acquiring subsystem 111 processes the transaction directly. A participating bank subsystem uses the bank card information and the identity information to verify the identity of the user. If identity is validated, the participating bank subsystem processes a deduction from an account of the card number, and returns a bank transaction result of this deduction).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Persaud, the personal, identifiable information of Clark with the bank participation of Yuan. If an individual plans on using a secondary card or any other card, it would be obvious to insure that the issuer is participating in the transaction. Otherwise, chargebacks and other types of fraud could easily occur. Further, verification helps to more clearly and explicitly identify the transactions so that the proper processing and accounting can take place. As Clark states: 
(Column 1, Lines 53-55: As a result, a variety of automated systems have been developed which enable a retail merchant to communicate with the company issuing the credit card (or its representative), or a company which will guarantee the personal check or otherwise extend credit, to obtain an immediate indication as to whether or not the credit card or check should be accepted or rejected.



Regarding claim 8, Persaud teaches: The transaction authorization method according to claim 1, further comprising:
	transmitting by the first server, a message to a second issuer associated with the second transaction card to determine whether the second issuer is a participant to the authorization;(Fig. 12, Items 1225 and 1230, ([0160] In step 1225, the payment processing network 1124 optionally communicates configuration data to the first issuer and second issuer. In embodiments of the invention, the payment processing network 1124 can further send the configuration data received from the account configuration server computer 1130 to the first issuer computer 1126 and the second issuer computer 1128 by any appropriate messaging means. The first issuer computer 1126 and the second issuer computer 1128 receive the configuration data to link the primary (or first) account to the secondary (or second) account, indicating an allocation of a predetermined amount of an account limit (or credit limit) of the secondary account granted by the primary account).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that by sending the message to the first issuer, the first server is inferring that the first issuer is, at least, a potential participant.  
	Examiner also notes that one of ordinary skill in the art, from reading the reference, would understand that by sending the message to the first issuer, the first server is inferring that the first issuer is, at least, a potential participant.  In Fig. 12, the flow clearly shows how the first issuer receives a transaction request and responds. Persaud does not explicitly recite that a ‘response’ message determining participation is sent. It would be obvious to one skilled in the art before the effective filing date of the claimed invention that the communication (including at 
	Examiner further notes that the limitation which recites “to determine whether the second issuer is a participant to the authorization” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, if the first issuer is a participant to the authorization.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “the second issuer is a participant to the authorization” need not be performed, nor taught by the prior art, if the first issuer is not a participant.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 
	receiving by the first server, from the second issuer, a [response] message indicating a participation status of the second issuer; and (Fig. 13, Items 1335, and 1340, [0174] In step 1335, the second issuer generates an authorization response message. The second issuer computer 1128 generates the authorization response message and transmits the authorization response message to the payment processing network 1124. The authorization response message can indicate whether the transaction contained in the authorization request message has been authorized or has been declined by the second issuer computer 1128.  [0175] In step 1340, the second issuer sends authorization response message to the payment processing network. The second issuer computer 1128 can send the authorization response message to the payment processing network 1124. The message may be sent by an appropriate messaging means).


	determining by the first server (routing module 124 (F) of the payment processing network 124), whether the second issuer is participating in the authorization based on the participation status of the second issuer wherein (Fig. 11, [0078] The routing module 124(F) may handle the routing of authorization request messages from the acquirer computer 122 to the issuer computer 126, and routing the authorization response messages back from the issuer computer 126 to the acquirer computer 122. The routing module 124(F) may further handle the routing of clearing and settlement messages or files between the acquirer computer 122 and the issuer computer 126 related to the clearing and settlement process).
	Examiner further notes that the limitation which recites “to determine whether the second issuer is a participant to the authorization” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, if the first issuer is a participant to the authorization.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “the second issuer is a participant to the authorization” need not be performed, nor taught by the prior art, if the first issuer is not a participant.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 
	the first server completes the authorization based on the second request when the second issuer is participating in the authorization (Fig. 11, [0154] In embodiments where actual monetary funds are transferred from the first issuer computer 1126 to the secondary account in the second issuer computer 1128, another messaging system may be used. For example, an original credit transaction may be required where there are multiple issuers and actual funds need to be transferred. An authorization is sent to the first issuer computer 1126 to authorize and capture funds from the primary account. Through an original 
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the first issuer would not transfer the funds to another institution that was not participating in at least one step of the transaction process. 

	Persaud nor Clark explicitly teach ‘response’ in the message, however Yuan teaches at least response in the context of message:
	receiving by the first server, from the second issuer, a response message indicating a participation status of the second issuer; and ([0097] If more than one bank account number is found to correspond to the same identification card number in the participating bank, the participating bank subsystem 203 may either terminate the payment transaction or send a message to the intermediary platform to request the user to provide a specific bank account number for this payment).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that if the first server is unclear, the ‘response message’ including the account number of the second issuer would clear up any issues regarding ‘participation status’.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Persaud, the personal, identifiable information of Clark with the bank participation of Yuan. If an individual plans on using a secondary card or any other card, it would be obvious to insure that the issuer is participating in the transaction. Otherwise, chargebacks and other types of fraud could easily occur. Further, verification helps to more clearly and explicitly identify the transactions so that the proper processing and accounting can take place. As Clark states: 
(Column 1, Lines 53-55: As a result, a variety of automated systems have been developed which enable a retail merchant to communicate with the company issuing the credit card (or its representative), or a company which will guarantee 

	In regards to claim 18, system claim 18 corresponds generally to method claim 8, and recites similar features in system form, and therefore is rejected under the same rationale.

	
Response to Arguments 
	Applicant argues on pages 10-11 of the response, requesting that the Examiner remove the objections to the Drawings and Specification. Examiner finds applicant’s arguments persuasive and has removed the objections.

	Applicant argues on pages 12 of the response, requesting that the Examiner remove the 112 rejection. Examiner finds applicant’s arguments persuasive and has removed the prior 35 U.S.C. 112 rejection from the office action dated 09/18/2020. However, new rejections have been made regarding the amended claims.

	Applicant argues on pages 12-13 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 2.
	a) Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that, except for the recitation of server, the claims are concerned with processing a credit card transaction which falls clearly within the scope of certain methods of organizing human activity. Automating the process does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
	Applicant further compares the drafting effort to an actual improvement in server technology. One of ordinary skill in the art would be unsure how programming instructions for a 
	b) Applicant claims once again that Examiner has invoked Berkheimer. Applicant’s attempts at cutting and pasting arguments and accusations are not persuasive.
	c) Examiner is allowed to determine if a stated case is factually analogous to the present claims. (see further MPEP 2145 which states “However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Further, the court cases referenced by the applicant in the arguments were not the basis for the 101 rejection rather the June 2020 guideline.

	Applicant argues on pages 17-20 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. The
Applicant’s arguments are moot as new grounds of rejection have been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685